                     IN THE L'NITED STATES DISTRICT COURT
                  FOR THE EASTER.1" DISTRICT OF PENNSYLVANIA

TODD WHITE,
     Petitioner,

                        v.                             CIVIL ACTION NO. 10-CV-0547

JEFFREY BEARD, et al.,
     Respondents.                                                           FILED
                                        MEMORANDUM
                                                                            OCT 29 ?018
                                                                       B KATE BARKMAN, Clerk
KELLY, ROBERT F.                                                       O~tober ;;\4°
                                                                                     0
                                                                                        ~fo1·k
       Petitioner filed his second motion for relief from judgment pursuant to Federal Rule of

Civil Procedure Rule 60(b) on September 27, 2018. (ECF No. 41.) Petitioner filed his petition

for habeas corpus relief in this matter on February 8, 2010. (ECF No. I.) The petition was

denied on May 31, 2011. (ECF No. 29.) Petitioner filed his first Rule 60(b) motion on June 27,

2011. (ECF No. 30.) This Court dismissed that motion on August 19, 2011, because it was

construed as an unauthorized successive petition. (ECF No. 33.) The United States Court of

Appeals for the Third Circuit denied Petitioner's request for a certificate of appealability on

February 2, 2012. (ECF No. 38.)

        In the instant motion Petitioner claims that his trial counsel was ineffective. He relies on

Satter.field v. District Attorney of Philadelphia, 872 F.3d 152 (3d Cir. 2017) in support of his

position that he is entitled to Rule 60(b) relief. In Satter.field, the Third Circuit examined the

application of the Supreme Court's decision in McQuiggin v. Perkins, 569 U.S. 383, 133 S.Ct.

1924 (2013 ). In McQuiggin, the Supreme Court held that a convincing showing of actual

innocence may overcome the one-year statute of limitations set forth in the Antiterrorism and

Effective Death Penalty Act of 1996, 28 U.S.C. § 2244(d)(l). 569 U.S. at 386

However, McQuiggin also held that for the untimeliness of a habeas petition to be excused under
the fundamental miscarriage of justice exception a petitioner must "persuade[ ] the district court

that, in light of the new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt" and "present[ ] evidence of innocence so strong that a court

cannot have confidence in the outcome of the trial unless the court is also satisfied that the trial

was free of nonharmless constitutional error." Id. at 386,401.

       In Satterfield, the Third Circuit reversed the denial of a Rule 60(b) motion filed by a

petitioner who claimed that McQuiggin was a change in law which constituted extraordinary

circumstances and justified relief under Rule 60(b). 872 F.3d at 155. The Third Circuit

remanded to the district court and directed a full consideration of equitable circumstances

because the panel considered that the district court had not "articulate[ d] the requisite equitable

analysis." Id. The Third Circuit directed that on remand the district court consider:

       The nature of the change in decisional law must be weighed appropriately in the analysis
       of pertinent equitable factors. McQuiggin implicates the foundational principle of
       avoiding the conviction of an innocent man and attempts to prevent such a mistake
       through the fundamental miscarriage of justice exception. If [the petitioner] can make the
       required credible showing of actual innocence to avail himself of the fundamental
       miscarriage of justice exception had McQuiggin been decided when his petition was
       dismissed, equitable analysis would weigh heavily in favor of deeming McQuiggin 's
       change in law, as applied to [the petitioner]'s case, an exceptional circumstance justifying
       Rule 60(b) relief.
Id.

        Both Satterfield and McQuiggin are inapplicable herein. The petition for habeas corpus

relief filed in this matter was not dismissed because it was untimely. Petitioner's claims,

including his claims for ineffective assistance of counsel, were considered on the merits and the

petition was denied. (ECF No. 29.) Moreover, despite his assertions to the contrary Petitioner

has not demonstrated extraordinary circumstances which warrant granting the requested relief.

Petitioner has also failed to present evidence or otherwise demonstrated that no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.


                                                  2
          Neither Satterfield nor McQuiggin altered the requirement that a petitioner seeking Rule

60(b) relief must show extraordinary circumstances. See, Gonzalez v. Crosby, 126 S.Ct. 2641,

264 7-48 (2005). Therefore, there is no reason to disturb this Court's judgment of May 31, 2011,

in which the petition for habeas corpus relief filed in this matter was denied.

          A certificate of appealability will not issue because reasonable jurists would not debate

the correctness of this Court's procedural ruling. See, Slack v. McDaniel, 529 U.S. 473,484

(2000).




                                                    3
